Plaintiff in error, Allison Shadrick, was convicted on an information charging that on the 9th day of December, A.D. 1916, he carried and transported in a certain Buick automobile, 12 quarts of whisky, from a point unknown, through and along Lindsay street, to a point at the intersection of said Lindsay street with First street in Oklahoma City, and in accordance with the verdict was sentenced to be confined in the county jail for 90 days and to pay a fine of *Page 709 
$100. From the judgment an appeal was taken by filing in this court on January 21, 1918, a petition in error with case-made.
The only testimony is that of two witnesses introduced by the state and it supports the allegations of the information. From a careful examination of the whole case, both as to the law and the evidence, we have failed to discover anything whereof the plaintiff in error has just right to complain.
The judgment is therefore affirmed. Mandate forthwith.